Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 19, 2018

                                    No. 04-18-00567-CR

                                 Martin Daniel MORALES,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 7, Bexar County, Texas
                                  Trial Court No. 567057
                          Honorable Genie Wright, Judge Presiding


                                       ORDER

      Appellant’s motion for an extension of time to file the appellant’s brief is granted. We
ORDER appellant’s counsel, Dean A. Diachin, to file the appellant’s brief by December 10,
2018.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court